CUDAHY, Circuit Judge,
concurring:
With important reservations and qualifications, I accept and join in the majority’s analysis and result — at least on its own terms as a more or less limited exercise in the law of preclusion. Because of the case’s strangely contorted history, the majority’s holding seems justifiable — even if regrettable. For the state’s attorney sought to raise his legitimate concerns in the district court, but Judge Baker, at least at first, thought that forum inappropriate for determination of these questions of state criminal law. Only later did he apparently change course and attempt to lay state law concerns to rest. Hence the state’s attorney could not litigate his claims in the district court and he is not now precluded from pursuing state criminal prosecutions. I must, however, write separately to indicate my profound disagreement with any possible implication that there is anything “normal” or “appropriate” about what seems to me an ominous turn of events in the ongoing enforcement of the Voting Rights Act.
The Voting Rights Act was originally enacted in 1965 — as a sequel to the celebrated march across the bridge in Selma, Alabama — because it was generally believed that the states could not be relied upon to enforce the guarantees of the fourteenth and fifteenth amendments with respect to the right of minorities to vote. If anything was ever intended as an overpowering act of federal supremacy, it was the Voting Rights Act — and the Act was renewed in 1982 in the same spirit. Perhaps no other piece of federal legislation has ever had such a profound impact on the electoral process in our country. Nor has any other measure by any government at any level had a greater effect in enfranchising the disenfranchised.
By today’s decision we put our stamp of approval on a situation in which a federal court has approved a consent decree ending an at-large system of city government and substituting a system more hospitable to minorities. At the same time, however, we give the State of Illinois a green light to prosecute under Illinois criminal statutes the governmental figures who negotiated the settlement. I must emphasize that this result follows only from this case’s unique facts and does not reflect any lack of authority in the federal courts in proper circumstances to insulate officials from prosecution for their negotiation of voting rights settlements. If the majority opinion were to be read broadly, I could think of nothing with a greater potential for impeding future enforcement of the Act. The Voting Rights Act’s strong invocation of federal supremacy would be virtually nullified if the federal courts could not even protect negotiators from state prosecution.
The majority makes a plausible distinction between the unquestionable validity of the consent decree and the putatively criminal means employed in its negotiation. Thus the decree lives on and the electoral process becomes a mite fairer, but the indispensable parties to the settlement may languish in jail for their part in the proceedings. This may make sense to those inured to the contradictions of the law, but it makes precious little practical sense in the ongoing business of protecting and extending the franchise.
It seems to me that either consent decrees must address and resolve all state law problems, including the lawfulness of the means of settlement, or there should be no consent decrees. Here it appears that Judge Baker came around to this view at the end — although not soon enough to meet in all aspects the stringent demands of collateral estoppel. The state’s attorney is doing his duty as he sees it, but in a way that may have a chilling effect on future voting rights settlements.1 I can imagine a scenario like the one before us transposed to other locales where there might be more deep-rooted resistance to minority voting rights than in Danville.
It may be entirely wrong (and a crime) for city officials to extend their own tenure as part of a voting rights settlement. If this is the case, a consent decree purchased at such a price should not be accepted, regardless of other benefits it may provide. *725Not only the end but the means are the concern of the federal court and must be conclusively adjudicated by that court. Under no circumstances should the federal court approve a consent decree and then stand idly by while those who helped provide the benefits of the decree go to jail. To say the consent decree stands but those who did the consenting go to prison may be acceptable preclusion law in this case. But it is also the height of hypocrisy and, if not drastically limited, might be the beginning of the end of effective enforcement of the Voting Rights Act.

. Certainly I do not blame the state’s attorney for these unfortunate consequences. As I have noted, the state’s attorney tried to raise his concerns in the district court and was repeatedly— and incorrectly — told that those concerns were not the business of the federal court.